Citation Nr: 9933847	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-03 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for 
hemorrhoids/perianal abscess.

2.  Entitlement to service connection for acute 
gastroenteritis, claimed as a stomach disability.

3.  Entitlement to service connection for a disability of the 
testicles and kidneys.  

4.  Entitlement to an increased (compensable) evaluation for 
arthralgia of the left knee.

5.  Entitlement to an increased (compensable) evaluation for 
pyuria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims listed 
above.  


FINDINGS OF FACT

1.  The veteran has presented no medical evidence of a 
current disability of hemorrhoids/perianal abscess, and there 
is no medical evidence of a connection between previous 
hemorrhoids or perianal abscess and any disease or injury in 
active service.  His claim of entitlement to service 
connection is not plausible.

2.  The veteran does not have a diagnosis of acute 
gastroenteritis, nor has he presented any medical evidence of 
a connection between any gastrointestinal complaints and a 
disease or injury in active service.  His claim of 
entitlement to service connection is not plausible.

3.  The veteran does not have a current diagnosis of a 
disease of the kidneys or of the testicles, and there is no 
medical evidence of a connection between previously-diagnosed 
kidney stones or benign growth of the testicle and any 
disease or injury in service.  His claim of entitlement to 
service connection is not plausible. 

4.  Arthralgia of the left knee is manifested by no current 
deformity or swelling, no objective evidence of instability 
or recurrent subluxation, and 10 degrees limitation of 
flexion.

5.  Pyuria has not been found in recent laboratory testing, 
nor does the veteran have a current diagnosis of cystitis.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for 
hemorrhoids/perianal abscess.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for acute 
gastroenteritis (claimed as stomach condition).  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a disability 
of the testicles and kidneys.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The schedular criteria for a compensable disability 
rating for arthralgia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

5.  The schedular criteria for a compensable disability 
rating for pyuria have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.115 a, b (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose several episodes of knee 
pain.  In October 1969, the veteran was seen for pain in both 
knees with no swelling found on examination.  In November 
1969, he was seen with a complaint of pain in the left lower 
quadrant, over the left inguinal area.  There was no evidence 
of hernia or adenopathy on examination.  The diagnosis was 
probably muscular pain.  In December 1969, he complained of 
recurrent left knee pain.  The knee was stable without 
effusion.  In March 1970 and again in October 1970, he 
complained of pain in his left knee.  There had been no 
injury or trauma.  Physical examination was negative on both 
occasions, and an x-ray in October had shown no 
abnormalities.  The impression was left ligament strain.  

Beginning in March 1970, service medical records reveal the 
onset of stomach cramps and diarrhea.  In June 1970, he was 
seen with a sore throat, diarrhea, and complaining that his 
stomach burned every time he ate.  He had no nausea or 
vomiting, and he reported a small amount of pus in the stool.  
The impression was diarrhea, and it was planned to test the 
stool for ova and parasites, pus, and occult blood.  In July 
1970, he was seen for diarrhea of two days' duration and 
reported having vomited several times.  The impression was 
acute gastroenteritis, and he was treated with medications.  
A stool specimen was submitted to test for blood, pus, and 
ova and parasites.  Laboratory examination of feces, however, 
showed no occult blood, a small amount of pus, and no ova or 
parasites.  An internal medicine consultation was requested 
toward the end of July 1970 for watery diarrhea for three 
weeks, not controlled by Lomotil and a regimen of 
tetracycline.  The provisional diagnosis was diarrhea, 
probable amebiasis.  The consultant noted friable mucosa, no 
ulceration, some cysts, but no trophozoites.  Tetracycline 
was to be continued for another ten days.  

Tenderness and swelling in the right groin in September 1970 
was diagnosed as probable lymphogranuloma venerum, believed 
to be sexually transmitted.  The veteran was treated with 
antibiotics.

The service medical records do not indicate treatment for 
hemorrhoids or perianal abscess or for any disability of the 
testicles or kidneys.  The veteran's December 1970 separation 
examination was negative for any of the disorders now on 
appeal.  

The initial VA disability evaluation examination in January 
1971 found no disability of the left knee.  Examination 
showed no deformity, swelling, effusion, atrophy, limitation 
of motion, or instability, although there was marked 
tenderness of the anterior portion of the lateral joint 
space.  The diagnosis was internal derangement of the left 
knee.  The examiner also noted pyuria of undetermined origin.  

A VA orthopedic examiner in January 1976 stated that he had 
removed an elastic knee support from the veteran's left knee 
for purpose of examination.  He found no effusion or 
crepitation, tenderness or pain.  The veteran had good tone 
of his quadriceps muscles.  His knee was stable, with no 
limitation of motion.  He could stand and walk on his heels 
or toes, could stand on either leg and squat to normal, but 
the left knee did become tight and produced discomfort.  His 
gait was normal.  The diagnosis was internal derangement of 
the left knee by history.  

In a May 1978 VA examination, the veteran was observed with 
no limp and no knee support.  Extension and flexion range of 
motion studies were described as normal.  There was no 
instability, effusion, or atrophy.  Local tenderness was 
found over the lateral aspect of the left knee.  He exhibited 
no crepitus in squatting.  An x-ray revealed no evidence of 
bone, joint, or soft tissue abnormality.  The diagnosis was 
arthralgia of the left knee by history.  

Private treatment records in March 1984 disclosed complaints 
of diarrhea and sharp cramps in the abdomen which continued 
for a week.  The assessment was gastrocolic reflux.  In 
December 1984, the veteran complained of an upset stomach and 
bleeding hemorrhoids.  The assessment was thrombosed 
hemorrhoid.  An outpatient visit in September 1985 noted a 
stomach problem with a lot of cramping and nausea, together 
with a run-down feeling for two weeks.  In October 1985, the 
assessment was irritable bowel syndrome. 

In August 1986, the veteran was admitted to a private 
hospital for a suspected right ureteral calculus because of 
acute right flank and right lower abdominal pain, which was 
later determined to have been caused by a kidney stone.  
Attempts to dilate the distal ureter to facilitate the 
removal of the stone were unsuccessful, and the procedure was 
terminated.  Computed tomography (CT) examination two days 
later provided an impression of possible persistent stasis in 
the right urinary tract due to persistence of the stone at 
the right ureterovesicle junction.  

A private operative report, dated September 1986, revealed 
right inguinal exploration and testicular biopsy.  
Indications for operation were an area of induration in the 
medial aspect of the right testicle documented during a 
recent hospitalization for a right ureteral calculus.  The 
veteran denied a prior history of trauma and had had no prior 
knowledge of the above lesion.  Surgical exploration or 
biopsy had been recommended.  The biopsy report noted that a 
right testicular nodule had been found on routine examination 
and provided a diagnosis of localized fibrous pseudotumor of 
capsule and normal seminiferous tubules.  

Private treatment records in July 1987 noted strain in the 
muscles of the inguinal area, with findings of tender groin 
muscles.  The assessment was right groin pull.  Medications 
were prescribed and the veteran given permission to return to 
work in about a week.  In February 1989, the veteran was seen 
for right side hip/groin area pain for two days.  Physical 
examination showed a tender groin and tenderness over right 
hip.  The assessment was bursitis of the right hip.  

In February 1990, the veteran, who was being treated by his 
family physician, underwent a bone scan at Walker Memorial 
Hospital.  The bone scan noted a single focus of increased 
uptake at the distal portion of the diaphyses of the left 
femur.  A. Robert Massam, M.D., an orthopedic surgeon, 
reported in March 1990 that the veteran had a hot spot in the 
left distal femur, located just proximal to the metaphysis.  
In clinical notes dated in April 1990, Dr. Massam noted that 
he had excised the tumor, but had been unable to diagnose it.  
Tissue from the tumor was sent to the Armed Forces Institute 
of Pathology, which diagnosed an enchondroma.  

A special VA orthopedic examination in July 1990 referred to 
the recent diagnosis of endochondroma.  The veteran 
complained at that time of a dull, constant pain in his left 
knee, which became worse with exertion.  Examination revealed 
a vertical scar in the left lateral lower thigh area, well 
healed, slightly tender, and non-adherent.  The circumference 
of both knees above the patella was 16 inches.  The veteran 
walked with a slight limp.  The hips were level and equal.  
Flexion and extension were done fully in the left knee.  The 
diagnosis was arthralgia of the left knee by history; 
endochondroma of the left distal femur postoperative 
curettment.  The examiner commented that he could see no 
connection between the knee condition of 1970 and the current 
endochondroma.  

Private medical records dated in October 1990 showed 
treatment for sprained left knee, which he had injured at 
work the prior week.  Although he was told to follow-up with 
his family doctor, he went back to work instead, with 
apparent aggravation of the knee.  The assessment was left 
knee strain.  

Private medical notes dated in June 1991 provided an 
assessment of gastritis and anxiety.  In February 1992, the 
veteran complained of depression and constant headaches.  

A report in March 1995 by a private physician, Stephen L. 
Gordon, M.D., noted that the veteran had been referred when a 
suspected upper respiratory tract infection had not resolved 
in two weeks.  He was referred because his eosinophil count 
was up but was asymptomatic.  The impression was 
eosinophilia, with etiology yet to be determined.  Dr. Gordon 
commented that if eosinophilia persisted, differential 
diagnoses must remain broad and that eosinophilic 
gastroenteritis and parasitic infestation would seem to be 
the most probable diagnosis, as the veteran had had loose 
stools and had lived in southeast Asia.  Other differential 
diagnoses would depend upon results of this initial work-up 
and would include allergy, medication side effects, primary 
bone marrow abnormality, connective tissue disease, 
malignancy, and endocrine disorder.  A follow-up examination 
by Dr. Gordon in April 1995 found the veteran to be doing 
pretty well, with no systemic symptoms.  All laboratory data 
had been discussed with him.  His cell count had improved, 
and tests for parasites had been negative.  

In June 1996, the veteran was seen by a private doctor for 
pain in his rectum.  He was referred to VA.  A consultation 
request noted rectal abscess and hemorrhoids with bleeding.  
The consultant diagnosed left ischioanal abscess and admitted 
the veteran for surgery.  A VA operative report that same 
month revealed that the veteran had undergone flexible 
sigmoidoscopy and incision and drainage of the perianal 
abscess.  He had had a history of several previous perianal 
abscesses which had been treated with sitz baths and had 
drained spontaneously.  Although there had been some 
spontaneous drainage with the current problem, he continued 
to have pain and swelling in the area.  On admission, 
physical examination had shown the veteran's condition to be 
within normal limits, with the exception of a tender red 
swelling in the right ischioanal space.  

Outpatient clinical notes in July 1996, three weeks post 
surgery, stated that the wound from the perianal abscess 
operation was still a little tender, but healing well.  

VA disability evaluation examinations include an orthopedic 
examination in January 1998.  The veteran said that his left 
knee disability was due to jumping on and off trucks when he 
was stationed at Fort Benning in 1969.  He claimed that he 
was initially given a knee brace, placed on medication, and 
given conservative care.  He explained that, after he got out 
of service, he saw only private physicians and that it was 
not until the symptoms became progressively worse in 1986 
that he began going to VA.  He now complained of constant 
pain in his left knee, with frequent weakness and stiffness 
and occasional giving way.  He was presently not receiving 
treatment for the disorder, although he said he had severe 
flare-ups once or twice a week.  Physical examination of the 
left knee showed no deformity or swelling.  Right knee 
flexion was 136 degrees and extension 0 degrees.  Left knee 
flexion was 130 degrees, extension 0 degrees.  The examiner 
stated that range of motion testing was with consideration of 
pain, fatigue, weakness, incoordination, and altered by 
repetition.  An x-ray report of the left knee provided an 
impression of normal left knee.  The diagnosis was chronic 
left knee strain.  

The veteran gave a history of chronic urinary tract problems 
on VA genitourinary examination in February 1998.  The 
veteran stated that on his return from Vietnam, he had been 
found to have urinary frequency associated with supra pubic 
pain.  He also had a history of a stone in his right kidney 
and a similar episode in 1985 or 1986, but no stones were 
ever found.  He had also had a benign growth removed from his 
right testicle in 1986.  He was not aware of any other 
problem with his bladder other than suspected stones and 
cystitis.  He was not under treatment for any kidney or 
bladder disorder at this time and had had no urethral 
dilatation and no drainage procedures.  He did complain of 
occasional pain in his lower right groin, the site of the 
surgery that was done to remove a growth from his right 
testicle.  A report of an x-ray of the abdomen noting a 
history of renal stones indicated that the abdomen was 
normal.  The relevant diagnosis was chronic urinary tract 
infection, with no active evidence of disease at this time.

II.  Legal Analysis

A.  Service Connection for Hemorrhoids/Perianal Abscess

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

The last evidence of hemorrhoids or perianal abscess was in 
1996.  Following the veteran's surgery, there has been no 
subsequent diagnosis of or treatment for either condition.  
His healing was noted to be good following the surgery.  No 
further evidence has been submitted as to this disorder.  A 
valid claim cannot be established without proof of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In any event, the veteran's service medical records are 
entirely negative for indications of a hemorrhoidal condition 
or of a perianal abscess during military service.  Neither of 
these disorders were noted on his December 1970 separation 
examination.  In fact, the Board has been unable to locate 
reference in the claims file to hemorrhoids until December 
1984, many years following his discharge.  Accordingly, the 
veteran has not met the second prong of the criteria required 
for a well-grounded claim -- in-service incurrence or 
aggravation.  Since the evidence does not show that either of 
the first two requirements have been met, it is not necessary 
to reach the nexus element.  

The claim for hemorrhoids/perianal abscess is thus not 
plausible and must be denied.  

In respect to this claim only, the RO denied the claim on the 
merits, whereas the Board has concluded that the claim is not 
well grounded.  The United States Court of Appeals for 
Veterans Claims has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

B.  Service Connection for Acute Gastroenteritis

This claim is also not well-grounded.  Although records show 
that the veteran has incurred isolated episodes of diarrhea 
and stomach upsets throughout the years, no evidence has been 
submitted to show that these symptoms constitute a chronic 
and continuing disease from service incurrence to the 
present.  The latest medical report pertinent to these 
symptoms, that by Dr. Gordon in March 1995, revealed that 
extensive examination with exhaustive laboratory tests had 
apparently ruled out all previously-suggested differential 
diagnoses.  The veteran had been found to have no systemic 
symptoms, his cell count had improved, and parasites had not 
been found.  There is thus no medical evidence of any current 
disease process.  

The veteran's service records do show that he had an acute 
episode of gastroenteritis beginning in March 1970 and 
apparently continuing through July of that year.  Military 
records reveal, however, that what he probably had was 
amebiasis, as upon reexamination of stool specimens, some 
cysts had been found.  With continued treatment with 
antibiotics, the condition evidently resolved, as records 
show no further episodes of diarrhea or of other 
gastrointestinal complaints until March 1984.  Moreover, 
there is no evidence that the gastritis in 1984 and 
subsequent to that date bears any relationship to the 
probable amebiasis the veteran had in service.  Additionally, 
since no recent examiner has related the veteran's later 
gastrointestinal symptoms to the disorder that he had in 
service, the nexus element has not been met.  

Accordingly, the claim for service connection for acute 
gastroenteritis, claimed as a stomach disorder, is not well 
grounded and must be denied.  

C.  Service Connection for a Disability of the Testicles and 
Kidneys

Again, a review of the most recent medical records, 
essentially the VA genitourinary examination in February 
1998, indicates no current disability.  The veteran did not 
have urinary frequency, did not have kidney stones, had no 
urinary tract infection, and was not under any treatment for 
a kidney or bladder disorder.  Furthermore, the evidence does 
not show an inter-relationship between any of the urinary or 
kidney disorders the veteran had had throughout the nearly 30 
years following service.  In service, he had apparently 
acquired a sexually-transmitted disease, which was treated.  
In 1986, he had had one or more kidney stones and a 
testicular nodule.  In 1987, he had sustained a physical 
injury to his groin area.  In 1989, he had pain in the groin 
caused by bursitis of the right hip.  The sole conclusion 
that must be reached based on the totality of the records is 
that the veteran had had a number of unrelated medical 
problems associated with urinary, kidney, and other disorders 
in his groin area, which had all been separately diagnosed 
and appropriately treated and which had all resolved at some 
time in the past.  None of these conditions had been 
considered chronic, with subsequent manifestations of the 
same chronic disease shown at a later date.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  38 C.F.R. § 3.303(b) 

The veteran did have a pseudotumor removed from his right 
testicle in 1986.  There is no indication that he has any 
current disability affecting his testicles, nor is there any 
evidence that the right testicle condition noted in 1986 had 
any relationship with a disease or injury in service.  
Without a current testicular or kidney disability, without a 
chronic condition in service continuing until the present 
time, and without competent medical evidence to establish a 
relationship between a disease or condition in service to a 
current disability, this claim is not well grounded and, 
hence, must be denied.  

In addition to the Board's findings, the RO had also found 
the above two claims, for acute gastroenteritis and for a 
disability of the testicles and kidneys, not well grounded 
and, in its February 1997 statement of the case, has 
specifically addressed the question of well-groundedness.  

D.  A Compensable Evaluation for Arthralgia of the Left Knee

The veteran's claims for compensable evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107.  A claim 
that a condition has become more severe is well grounded 
where the condition was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  The veteran's treatment records have been associated 
with the claims file, and he has been accorded an appropriate 
VA examination.  There is no indication of any additional 
relevant records necessary to the adjudication of this claim, 
and the duty to assist mandated by 38 U.S.C.A. § 5107 has 
been carried out.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's left knee disorder is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, for recurrent 
subluxation or lateral instability or for impairment not 
otherwise specified in the rating codes.  If the disorder is 
severe, a 30 percent evaluation is warranted; if moderate, a 
20 percent evaluation is warranted, and if slight, a 10 
percent evaluation is warranted.  Under 38 C.F.R. § 4.31, 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 

In general, VA examinations of the veteran's left knee since 
January 1976 have been negative as to any objective signs or 
symptoms of disability, other than some local tenderness.  It 
is noted also that he sustained an intercurrent injury when 
he sprained his left knee in 1990.  

In evaluating the veteran's current complaints, the Board 
notes that his reported symptoms include constant pain, with 
frequent weakness and stiffness and occasional giving way.  
Recent VA orthopedic examination in 1998 revealed no 
discernable disability, either by physical observation or by 
x-ray.  There was no deformity and no swelling.  Range of 
motion studies indicated that the left knee, as was the 
right, was normal in extension.  As to flexion, the right 
knee, which is apparently normal, flexed to 136 degrees, 
while the left knee, which the veteran considers disabled, 
flexed to 130 degrees.  The Board finds this differential 
insignificant.  The normal flexion and extension of the knee 
is considered by VA to be 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II.  The veteran's left 
knee shows, at the very most, only a very slight decrease in 
flexion from the normal.  Additionally, there is no evidence 
of the recurrent subluxation or lateral instability which 
would permit a compensable evaluation under this code.  
Accordingly, a compensable evaluation is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In making this determining, the Board finds that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).  Additionally, the examiner 
stated that he had considered during testing the factors 
enumerated by DeLuca, essentially, pain, fatigue, weakness, 
and incoordination.  

The Board has also considered an evaluation under Diagnostic 
Codes 5260 or 5261, relative to limitation of flexion or of 
extension, but finds that neither would result in a higher 
evaluation.  The veteran had no limitation of extension  
(Diagnostic Code 5261).  His flexion was limited to 130 
degrees.  Even a noncompensable evaluation under Diagnostic 
Code 5260 requires that flexion be limited to 60 degrees.  In 
order for a separate rating for limitation of motion to be 
even possible, there must be evidence of limitation of motion 
that is at least of a noncompensable degree.  See VAOPGCPREC 
9-98.

Although it is acknowledged that the veteran had an 
endochondroma of the left femur removed in 1990, which 
undoubtedly had caused him pain and discomfort at the time, a 
VA examiner in July of that year saw no relationship between 
the knee condition during service and the endochondroma.  

Accordingly, the claim for an increased evaluation for 
arthralgia of the left knee must be denied.  


E.  A Compensable Evaluation for Pyuria

The veteran has been evaluated by analogy under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7512, for chronic cystitis, which 
includes interstitial and all etiologies, infectious and non-
infectious.  This condition is rated as voiding dysfunction 
under 38 C.F.R. § 4.115a and includes urinary incontinence 
and frequency.  Under the criteria for urinary incontinence, 
a condition requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times a day warrants a 60 percent evaluation; a condition 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day, a 40 percent evaluation; a 
condition requiring the wearing of absorbent materials which 
must be changed less than 2 times per day, a 20 percent 
evaluation.  

Under the criteria for urinary frequency, daytime voiding 
interval of less than one hour, or; awakening to void five or 
more times per night warrants a 40 percent evaluation.  
Daytime voiding interval between one and to hours, or ; 
awakening to void three to four times per night warrants a 20 
percent evaluation.  Daytime voiding interval between two and 
three hours, or; awakening to void two times per night 
warrants a 10 percent evaluation.

As to the degree of the veteran's impairment, the Board finds 
that the veteran has been correctly evaluated at a 
noncompensable rating.  See 38 C.F.R. § 4.31.  

Although the veteran was found to have pyuria of undetermined 
origin during his initial VA examination in 1971, medical 
records since that time do not refer to the presence of 
pyuria found on laboratory examination or to a competent 
medical diagnosis of cystitis.  Although the 1988 VA examiner 
provided a diagnosis of chronic urinary tract infection, the 
Board is uncertain as to the basis for such diagnosis, other 
than the veteran's reported statements and the fact that he 
had been service connected for a laboratory finding in 1971.  
At any rate, a urinalysis with bacterial culture and smear in 
January 1998 showed no growth.  The veteran has reported no 
recent urinary frequency or incontinence since his return 
from Vietnam, nor has he been under recent treatment for any 
kidney or bladder disorder.  The examiner in 1998 found no 
active evidence of disease.  

Based on the above, a compensable evaluation for pyuria must 
be denied.  

In respect to both claims for compensable evaluations, the 
Board has also considered the applicability of the reasonable 
doubt doctrine, but finds that it does not apply, since there 
is no approximate balance of positive and negative evidence.  
See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for hemorrhoids/perianal abscess is 
denied.  

Service connection for acute gastroenteritis (claimed as 
stomach condition) is denied.  

Service connection for a disability of the testicles and 
kidneys is denied.  

A compensable evaluation for arthralgia of the left knee is 
denied.

A compensable evaluation for pyuria is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

